


TWO YEAR SEVERANCE AND CHANGE IN CONTROL AGREEMENT
THIS TWO YEAR SEVERANCE AND CHANGE IN CONTROL AGREEMENT (“Agreement”) made as of
the 26 day of March, 2015 (the “Effective Date”) by and among Blue Hills
Bancorp, Inc., a stock holding company organized under the laws of the
Commonwealth of Massachusetts (the “Company”), and its subsidiary, Blue Hills
Bank, a Massachusetts savings bank with its main office in Hyde Park,
Massachusetts (the “Bank”) (the Company and the Bank hereinafter shall be
collectively referred to as the “Employers”), and James Kivlehan (the
“Executive”).
RECITALS
A.    Executive possesses unique and valued experience with, and essential
knowledge about, financial institutions and their operation and the
Massachusetts banking community;
B.    In order to induce Executive to remain employed with the Bank, the Bank
and Executive desire to set forth in writing the severance benefits that are
payable to Executive as a result of Executive’s termination of employment for
the reasons set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants and obligations herein
contained, it is mutually agreed between the parties hereto as follows:
1.Term. This Agreement shall take effect on the Effective Date and shall
continue in effect until the second anniversary of the Effective Date. On the
first anniversary of the Effective Date and on each annual anniversary
thereafter (each an “Anniversary Date”) this Agreement shall automatically renew
for an additional year, such that this Agreement shall terminate twenty-four
(24) months thereafter (each renewal term shall constitute a “Term”) unless at
least (30) days prior to such Anniversary Date the Boards of Directors of the
Company and the Bank issue a non-renewal notice to the Executive that this
Agreement shall expire at the end of the Term. Notwithstanding the foregoing, in
the event that the Company enters into an agreement to effect a transaction
which would be considered a Change in Control hereunder, this Agreement shall
continue until the second annual Anniversary Date following the effective date
of the Change in Control, unless earlier terminated in accordance with the next
sentence. Notwithstanding anything to the contrary herein, this Agreement shall
also terminate upon the earliest of (a) the termination by the Employers of the
employment of the Executive for Cause or the failure by the Executive to perform
the Executive’s full-time duties with the Employers by reason of the Executive’s
death or Disability, (b) the resignation or termination of the Executive’s
employment for any reason prior to a Change in Control, or (c) the termination
of the Executive’s employment with the Employers after a Change in Control for
any reason other than the occurrence of a Terminating Event. In the event of the
termination of this Agreement prior to the completion by the Employers of all
payments due to the Executive hereunder, the Employers shall continue such
payments to the Executive until paid in full.
2.    Definitions. As used in this Agreement, the following terms shall have the
meaning set forth herein:
“Cause” shall mean:
(i)    conduct by the Executive constituting a material act of willful
misconduct in connection with the performance of the Executive’s duties,
including, without limitation, misappropriation of funds or property of the
Employers other than the occasional, customary and de minimis use of Employers’
property for personal purposes; or
(ii)    the commission by the Executive of any felony or a misdemeanor involving
moral turpitude, deceit, dishonesty or fraud, or any conduct by the Executive
that would reasonably be expected to result in material injury to the Employers
if the Executive were retained in the Executive’s position; or
(iii)    continued, willful and deliberate non-performance by the Executive of
the Executive’s duties to the Employers (other than by reason of the Executive’s
physical or mental illness, incapacity or disability) which has continued for
more than 30 days following written notice of such non-performance from the
Chief Executive Officer; or
(iv)    a violation by the Executive of the Employers’ employment policies that
has continued following written notice of such violation from the Chief
Executive Officer; or
(v)    willful failure to cooperate with a bona fide internal investigation or
an investigation by regulatory or law enforcement authorities, after being
instructed by the Employers to cooperate, or the willful destruction or failure
to preserve documents or other materials known to be relevant to such
investigation or the willful inducement of others to fail to cooperate or to
produce documents or other materials; or
(vi)    removal or prohibition of the Executive from participating in the
conduct of the Employers’ affairs by order issued under applicable law and
regulations by a federal or state banking agency having authority over the
Employers.
For purposes of clauses (i), (iii) and (v) hereof, no act, or failure to act, on
the Executive’s part shall be deemed “willful” unless done, or omitted to be
done, by the Executive without reasonable belief that the Executive’s act, or
failure to act, was in the best interests of the Employers.
“Change in Control” shall mean the consummation by the Company or the Bank, in a
single transaction or series of related transactions, of any of the following:
(vii)    the sale of all or a substantial portion of the assets of the Company
or the Bank to any person, group or entity;
(viii)    the merger, consolidation or other business combination of the Company
or the Bank with another entity, in which the Company or the Bank, as the case
may be, is not the survivor of such merger, consolidation or other business
combination or a majority of the board of directors or trustees or other
governing body of the entity surviving or resulting from such merger,
consolidation or other business combination is not composed of individuals who
were serving on the board of directors of the Company or the Bank, as the case
may be, immediately prior to the consummation of such merger, consolidation or
other business combination; or
(ix)    a change in control of the Company within the meaning of the Change in
Bank Control Act and the Rules and Regulations promulgated by the Federal
Deposit Insurance Corporation (“FDIC”) at 12 C.F.R. Section 303.82(b) with
respect to the Bank and the Board of Governors of the Federal Reserve System
(“FRB”) at 12 C.F.R. Section 225.41(b) with respect to the Company, as in effect
on the date hereof.
In addition to the foregoing, and not in limitation thereof, a Change in Control
shall also be deemed to have occurred if, during any period of two consecutive
years, individuals who constitute the board of directors of the Company at the
beginning of such two-year period cease for any reason to constitute at least a
majority of the board of directors of the Company; provided, however, that for
purposes of this sentence, an individual shall be deemed to have been a director
at the beginning of such period if such individual was elected, or nominated for
election, by the board of directors of the Company by a vote of at least
two-thirds of the directors who were either directors at the beginning of the
two-year period or were so elected or nominated by such directors.
“Disability” shall mean any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months that (i) renders the
Executive unable to engage in any substantial gainful activity, or (ii) causes
the Executive to receive income replacement benefits for a period of not less
than three (3) months under an accident and health plan of the Bank covering the
Executive.
“Good Reason” shall mean that the Executive has complied with the “Good Reason
Process” (hereinafter defined) following the occurrence of any of the following
events:
(x)    a material diminution, not consented to by the Executive, in the
Executive’s responsibilities, authorities or duties, from the responsibilities,
authorities or duties exercised by the Executive immediately prior to the Change
in Control; or
(xi)    a material reduction in the Executive’s annual base salary as in effect
on the date hereof or as the same may be increased from time to time hereafter
except for across-the-board reductions similarly affecting all or substantially
all management employees; or
(xii)    the relocation of the Employers’ offices at which the Executive is
principally employed immediately prior to the date of a Change in Control (the
“Current Offices”) to any other location more than 35 miles from the Current
Offices, or the requirement by the Employers for the Executive to be based at a
location more than 35 miles from the Current Offices, except for required travel
on the Employers’ business to an extent substantially consistent with the
Executive’s business travel obligations immediately prior to the Change in
Control; or
(xii)     the material breach of this Agreement by the Employers.
“Good Reason Process” shall mean that (i) the Executive reasonably determines in
good faith that a “Good Reason” condition has occurred; (ii) the Executive
notifies the Employers in writing of the first occurrence of the Good Reason
condition within 60 days of the first occurrence of such condition; (iii) the
Executive cooperates in good faith with the Employers’ efforts, for a period not
less than 30 days following such notice (the “Cure Period”), to remedy the
condition; (iv) notwithstanding such efforts, the Good Reason condition
continues to exist; and (v) the Executive terminates the Executive’s employment
within 60 days after the end of the Cure Period. If the Employers cure the Good
Reason condition during the Cure Period, Good Reason shall be deemed not to have
occurred. Notwithstanding the foregoing, the Employers may elect to waive the
Cure Period, in which case, the Executive’s termination may occur within such
30-day period.
“Separation from Service” shall have the meaning set forth in Section
409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as amended (the “Code”),
and guidance issued thereunder, including Treasury Regulations Sections
1.409A-1(h)(1)(ii) and 1.409A-1(h)(3). The term “Separation from Service” shall
mean the Executive’s “Separation from Service” from the Bank or the Company, an
affiliate of the Bank or the Company or a successor entity within the meaning
set forth in Section 409A of the Code, determined in accordance with the
presumptions set forth in Treasury Regulation Section 1.409A-1(h).
“Terminating Event” For purposes of this Agreement, a “Terminating Event” shall
mean any of the events provided in Section 3 below, provided that such event
also constitutes a Separation from Service.
3.    Terminating Events.    The Executive shall be entitled to a payment under
this Agreement under the following Terminating Events:
(a)    Involuntary Termination. In the event of the involuntary Separation from
Service of the Executive by the Employers for any reason other than for Cause,
death or Disability.
(a)    Good Reason Termination. In the event of the Separation from Service by
the Executive for Good Reason.
(b)    Change in Control Termination. In the event of a Separation from Service
under Sections 3(a) or 3(b) at the time of or within 24 months following a
Change in Control. A Terminating Event shall not be deemed to have occurred
pursuant to this Section 3(c) solely as a result of the Executive being an
employee of any direct or indirect successor to the business or assets of the
Company, rather than continuing as an employee of the Company following a Change
in Control.
4.    Severance Payment.
(a)    Severance Payment. In the event a Terminating Event occurs at any time
during the Term of this Agreement prior to a Change in Control, the Employers
shall pay to the Executive (i) an amount equal to two times the Executive’s
annual base salary in effect immediately prior to the Termination Event, payable
in equal monthly installments over the 24 months following the Date of
Termination (as hereinafter defined) and commencing within sixty (60) days after
the Date of Termination; provided, however, that if the 60-day period begins in
one calendar year and ends in another calendar year, the severance payment shall
be paid in the second calendar year; plus (ii) any accrued but unpaid
compensation and accrued but unpaid vacation, payable in a lump sum no later
than 10 days following the Date of Termination. In addition, the Employers shall
maintain in effect for the Executive for the 24 months following the Date of
Termination, at its sole expense and on terms of participation substantially the
same as those in effect for the Executive at any time during the six months
preceding such termination, all group medical and life insurance coverage.
(b)    Change in Control. The Employers shall pay to the Executive an amount
equal to two times the sum of (A) the Executive’s annual base salary in effect
immediately prior to the Terminating Event (or the Executive’s annual base
salary in effect immediately prior to the Change in Control, if higher), plus
(B) the average annual short-term incentive cash compensation earned by the
Executive with respect to the Employers’ two (2) most recent fiscal years ending
before or simultaneously with the Change in Control, payable in equal monthly
installments over the twenty-four (24) months following the Terminating Event
commencing on the first payroll date following the Terminating Event. The
Executive shall also be entitled to any accrued but unpaid compensation and
accrued but unpaid paid time off (PTO), payable in a lump sum no later than 10
days following the Date of Termination (as hereinafter defined). In addition,
the Employers shall maintain in effect for the Executive for the twenty-four
(24) months following the Date of Termination, at its sole expense and on terms
of participation substantially the same as those in effect for the Executive at
any time during the six months preceding such termination, all group medical and
life insurance coverage.
(c)    Limitations.
(i) Notwithstanding anything in this Section 4 to the contrary, if the Employers
cannot provide group medical coverage at its sole expense on a pre-tax basis
because Executive is no longer an employee, applicable rules and regulations
prohibit such benefits or the payment of such benefits in the manner
contemplated would subject the Employers to penalties or taxes, then the
Employers shall pay or provide such benefit on an after-tax basis, at the same
time and in the same manner as the Employers would have provided such pre-tax
benefits, if doing so would eliminate the prohibition, penalties or taxes. If
providing such benefits on an after-tax basis would not eliminate such
prohibition, penalties or taxes, then the Employers shall provide the Executive
a cash lump sum payment reasonably estimated to be equal to the value of such
benefits (or the value of any remaining benefits) within thirty (30) days after
the date on which such determination is made;
(ii) Anything in this Agreement or in any other agreement, contract,
understanding, plan or program entered into or maintained by the Employers to
the contrary notwithstanding, in the event it shall be determined that any
payment, distribution or benefit to or for the benefit of the Executive, whether
paid or payable, distributed or distributable or provided or to be provided
pursuant to the terms of this Agreement or otherwise (collectively, the
“Payments”) would, in the reasonable determination of the independent certified
public accounting firm then retained by the Employers (the “Tax Advisor”), not
be deductible (in whole or in part) by the Employers, an affiliate of the
Employers or other person making such payment or distribution or providing such
benefit as a result of Section 280G of the Code, and/or any successor provision
or section thereto, then the cash and non-cash payments, distributions and/or
benefits payable or to be provided to the Executive under this Agreement shall
be reduced to the extent necessary, but no more than necessary, so that no
portion of the Payments would be non-deductible as a result of Section 280G of
the Code. For purposes of this Section 4(b), (i) no portion of the Payments, the
receipt or enjoyment of which the Executive shall have effectively waived in
writing prior to the Date of Termination, shall be taken into account, (ii) no
portion of the Payments shall be taken into account that, in the opinion of the
Tax Advisor, does not constitute a “parachute payment” within the meaning of
Section 280G(b)(2) of the Code, including without limitation by reason of
Section 280G(b)(4)(A) of the Code, (iii) any payments, distributions and/or
benefits under this Agreement or otherwise for services to be rendered on or
after the effective date of a Change in Control shall be reduced only to the
extent necessary so that such payments, distributions and/or benefits in their
entirety constitute reasonable compensation for services actually rendered
within the meaning of Section 280G(b)(4)(B) of the Code or are otherwise not
subject to disallowance as deductions, in the opinion of the Tax Advisor, and
(iv) the value of any non-cash payment or benefit or any deferred payment or
benefit included in the Payments shall be determined by the Tax Advisor in
accordance with the principles of Sections 280G(d)(3) and 280G(d)(4) of the Code
and the applicable regulations or proposed regulations under the Code. All of
the foregoing calculations, determinations and opinions shall be made or
otherwise rendered in good faith by the Employers and the Tax Advisor, as
applicable, and shall be conclusive and binding upon the parties. The Employers
shall pay all costs and expenses incurred in connection with any such
calculations, determinations and opinions.
(iii)    Anything in this Agreement to the contrary notwithstanding, if at the
time of the Executive’s Separation from Service, the Executive is considered a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
and if any payment or benefit that the Executive becomes entitled to under this
Agreement is considered deferred compensation subject to interest, penalties and
additional tax imposed pursuant to Section 409A(a) of the Code as a result of
the application of Section 409A(a)(2)(B)(i) of the Code, and such payment or
benefit is not subject to an exception to Section 409A of the Code as the result
of one of the exceptions set forth therein (i.e., the “short term deferral”
exception set forth in Treasury Regulation Section 1.409A-1(b)(4) or the “two
times two year” exception for payments on an involuntary termination of
employment set forth in Treasury Regulation Section 1.409A-1(b)(9)), then no
such payment shall be payable or benefit shall be provided prior to the date
that is the earlier of (i) six months and one day after the Executive’s
Separation from Service, or (ii) the Executive’s death. In the event of such six
month delay, the first payment shall include a catch-up payment covering amounts
that would otherwise have been paid during the six-month period but for the
application of this provision, and the balance of the instalments shall be
payable in accordance with the original schedule. Any such delayed cash payment
shall earn interest at an annual rate equal to the applicable federal short-term
rate published by the Internal Revenue Service for the month in which the date
of Separation from Service occurs, from such date of Separation from Service
until such payment. The parties intend that this Agreement will be administered
in accordance with Section 409A of the Code. The parties agree that this
Agreement may be amended, as reasonably requested by either party, and as may be
necessary to fully comply with Section 409A of the Code and all related rules
and regulations in order to preserve the payments and benefits provided
hereunder without additional cost to either party. Notwithstanding anything in
this Agreement to the contrary, to the extent that any payment or benefit
described in this Agreement constitutes “non-qualified deferred compensation”
under Section 409A of the Code, and to the extent that such payment or benefit
is payable upon the Executive’s termination of employment, then such payments or
benefits shall only be payable upon the Executive’s Separation from Service. The
Employers make no representation or warranty and shall have no liability to the
Executive or any other person if any provisions of this Agreement are determined
to constitute deferred compensation subject to Section 409A of the Code but do
not satisfy an exemption from, or the conditions of, such Section.
5.    Withholding. All payments made by the Employers under this Agreement shall
be net of any tax or other amounts required to be withheld by the Employers
under applicable law.
6.    Notice and Date of Termination.
(a)    Notice of Termination. Any purported termination of the Executive’s
employment (other than by reason of death) shall be communicated by written
Notice of Termination from one party hereto to the other party hereto in
accordance with this Section. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon and the Date of Termination.
(b)    Date of Termination. “Date of Termination,” with respect to any purported
termination of the Executive’s employment during the term of this Agreement,
shall mean the date specified in the Notice of Termination. In the case of a
termination by the Employers other than a termination for Cause (which
termination for Cause may be effective immediately), the Date of Termination
shall not be less than 30 days after the Notice of Termination is given. In the
case of a termination by the Executive, the Date of Termination shall not be
less than 30 days from the date such Notice of Termination is given.
Notwithstanding the foregoing, in the event that the Executive gives a Notice of
Termination to the Employers, the Employers may unilaterally accelerate the Date
of Termination and such acceleration shall not result in a termination by the
Employers for purposes of this Agreement.
7.    No Mitigation. The Employers agree that, if the Executive’s employment by
the Employers is terminated during the term of this Agreement, the Executive is
not required to seek other employment or to attempt in any way to reduce any
amounts payable to the Executive by the Employers pursuant to Section 4 hereof.
Further, the amount of any payment provided for in this Agreement shall not be
reduced by any compensation earned by the Executive as the result of employment
by another employer, by retirement benefits, by offset against any amount
claimed to be owed by the Executive to the Employers or otherwise.
8.    Arbitration of Disputes. Any controversy or claim arising out of or
relating to this Agreement or the breach thereof or otherwise arising out of the
Executive’s employment or the termination of that employment (including, without
limitation, any claims of unlawful employment discrimination, whether based on
age or otherwise) shall, to the fullest extent permitted by law, be settled by
arbitration in any forum and form agreed upon by the parties or, in the absence
of such an agreement, under the auspices of the American Arbitration Association
(“AAA”) in Boston, Massachusetts, in accordance with the Employment Dispute
Resolution Rules of the AAA, including, but not limited to, the rules and
procedures applicable to the selection of arbitrators. In the event that any
person or entity other than the Executive or the Employers may be a party with
regard to any such controversy or claim, such controversy or claim shall be
submitted to arbitration, subject to such other person or entity’s agreement.
Judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. This Section shall be specifically enforceable.
Notwithstanding the foregoing, this Section 8 shall not preclude either party
from pursuing a court action for the sole purpose of obtaining a temporary
restraining order or a preliminary injunction in circumstances in which such
relief is appropriate; provided that any other relief shall be pursued through
an arbitration proceeding pursuant to this Section 8.
9.    Consent to Jurisdiction. To the extent that any court action is permitted
consistent with or to enforce this Agreement, the parties hereby consent to the
jurisdiction of the Superior Court of the Commonwealth of Massachusetts and the
United States District Court for the District of Massachusetts. Accordingly,
with respect to any such court action, the Executive (a) submits to the personal
jurisdiction of such courts; (b) consents to service of process; and (c) waives
any other requirement (whether imposed by statute, rule of court, or otherwise)
with respect to personal jurisdiction or service of process.
10.    Integration. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes and replaces in
all respects all prior agreements between the parties concerning such subject
matter, including that Change in Control Agreement, dated March 4, 2014, by and
among Blue Hills Bancorp, Inc. (formerly Hyde Park Bancorp, Inc.), Blue Hills
Bank and James Kivlehan.
11.    Successor to the Executive. This Agreement shall inure to the benefit of
and be enforceable by the Executive’s personal representatives, executors,
administrators, heirs, distributees, devisees and legatees. In the event of the
Executive’s death after a Terminating Event but prior to the completion by the
Employers of all payments due the Executive under Section 4 of this Agreement,
the Employers shall continue such payments to the Executive’s beneficiary
designated in writing to the Employers prior to the Executive’s death (or to the
Executive’s estate, if the Executive fails to make such designation).
12.    Enforceability. If any portion or provision of this Agreement shall to
any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.
13.    Waiver. No waiver of any provision hereof shall be effective unless made
in writing and signed by the waiving party. The failure of any party to require
the performance of any term or obligation of this Agreement, or the waiver by
any party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.
14.    Notices. Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by registered or certified mail, postage prepaid, to the Executive at
the last address the Executive has filed in writing with the Employers, or to
the Employers at its main office, attention of the Board of Trustees.
15.    Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by duly authorized representatives of the
Employers.
16.    Employment Status. Nothing in this Agreement shall be construed as
creating an express or implied contract of employment and, except as otherwise
agreed in writing between the Executive and the Employers, the Executive shall
not have any right to be retained in the employ of the Employers.
17.    Effect on Other Plans. An election by the Executive to resign after a
Change in Control under the provisions of this Agreement shall not be deemed a
voluntary termination of employment by the Executive for the purpose of
interpreting the provisions of any of the Employers’ benefit plans, programs or
policies. Nothing in this Agreement shall be construed to limit the rights of
the Executive under the Employers’ benefit plans, programs or policies except as
otherwise provided in Section 4 hereof, and except that the Executive shall have
no rights to any severance benefits under any Company or Bank severance pay
plan. In the event that the Executive is party to an employment agreement with
the Employers providing for change in control payments or benefits, the
Executive shall receive the benefits under only one agreement, which shall be
the agreement pursuant to which the Executive would receive the greatest
aggregate amount (calculated on an after-tax basis).
18.    Governing Law. This is a Massachusetts contract and shall be construed
under and be governed in all respects by the laws of the Commonwealth of
Massachusetts, without giving effect to the conflict of laws principles of such
Commonwealth, and in accordance with and subject to any applicable federal laws
to which the Bank may be subject as an FDIC insured institution. With respect to
any disputes concerning federal law, such disputes shall be determined in
accordance with the law as it would be interpreted and applied by the United
States Court of Appeals for the First Circuit. In addition to the foregoing:
(a)    In no event shall the Bank be obligated to make any payment pursuant to
this Agreement that is prohibited by Section 18(k) of the Federal Deposit
Insurance Act (codified at 12 U.S.C. sec. 1828(k)), 12 C.F.R. Part 359, or any
other applicable law.
(b)    In no event shall the Bank be obligated to make any payment pursuant to
this Agreement if:
(i)    the Bank is in default as defined in Section 3(x) (12 U.S.C. sec.
1813(x)(1)) of the Federal Deposit Insurance Act, as amended; or
(ii)    the FDIC enters into an agreement to provide assistance to or on behalf
of the Bank under the authority contained in Section 13(c) (12 U.S.C. sec.
1823(c)) of the Federal Deposit Insurance Act, as amended.
19.    Successors to Company. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company to expressly assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place. Failure of the Company to obtain an assumption of this Agreement at or
prior to the effectiveness of any succession shall be a breach of this Agreement
and shall constitute Good Reason if the Executive elects to terminate
employment.
20.    Gender Neutral. Wherever used herein, a pronoun in the masculine gender
shall be considered as including the feminine gender unless the context clearly
indicates otherwise.
21.    Allocation of Obligations Between Employers. The obligations of the
Employers under this Agreement are intended to be the joint and several
obligations of the Bank and the Company, and the Employers shall, as between
themselves, allocate these obligations in a manner agreed upon by them.
IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company and the Bank by their duly authorized officers, and by the
Executive, as of the date first above written.
BLUE HILLS BANCORP, INC.
By:        
Name:
Title:
BLUE HILLS BANK
By:        
Name:
Title:
EXECUTIVE
    
James Kivlehan



{Clients/1534/00235221.DOC/ }    